

















ASSET PURCHASE AGREEMENT
AMONG
NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.,
as Buyer,
and
NOBILIS HEALTH CORP.
and
HAMILTON PHYSICIAN SERVICES, LLC,
CARLOS R. HAMILTON III, M.D., P.A.

each as a Seller,
and
CARLOS R. HAMILTON III, M.D.
as Owner


DATED
January 6, 2017









--------------------------------------------------------------------------------


TABLE OF CONTENTS








ARTICLE I
PURCHASE AND SALES OF ASSETS
1
 
 
 
Section 1.1
Purchase and Sale; Post-Closing Adjustment; Closing
1
Section 1.2
Excluded Assets
4
Section 1.3
Assumed Liabilities
5
Section 1.4
Retained Liabilities
6
Section 1.5
Closing
7
Section 1.6
Closing Deliveries.
7
Section 1.7
Allocation of Purchase Price
8
 
 
 
ARTICLE II
REPRESENTATIONS OF SELLERS
9
 
 
 
Section 2.1
Existence, Authority and Binding Obligation
9
Section 2.2
Organization; Subsidiaries
9
Section 2.3
No Conflict
9
Section 2.4
Title, Sufficiency and Condition of Assets
10
Section 2.5
Financial Statements
10
Section 2.6
Liabilities
11
Section 2.7
Legal Compliance
11
Section 2.8
Taxes
11
Section 2.9
Intellectual Property
12
Section 2.10
Agreements
12
Section 2.11
Legal Proceedings
13
Section 2.12
Medicare Participation and Reimbursement.
13
Section 2.13
Compliance
14
Section 2.14
Clinical Staff Matters
14
Section 2.15
Employment Matters
14
Section 2.16
Inventory
14
Section 2.17
Certain Books and Records
15
Section 2.18
Investment Experience
15
Section 2.19
No SEC Review
15
Section 2.20
Purchase For Own Account
15
Section 2.21
Rule 144
15
Section 2.22
Unregistered Registration Shares
15
Section 2.23
No Public Offering
16
 
 
 
ARTICLE III
REPRESENTATIONS OF BUYER AND NHC
16
 
 
 
Section 3.1
General
16
 
 
 



 
i
 






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






ARTICLE IV
OTHER COVENANTS OF THE PARTIES
17
 
 
 
Section 4.1
Conduct of Business Prior to Closing
17
Section 4.2
Access to Books, Records and Personnel
17
Section 4.3
Tax Matters
17
Section 4.4
Further Assurances
18
Section 4.5
Sellers’ Employees
18
Section 4.6
Covenant Not to Compete
18
Section 4.7
Confidentiality
20
Section 4.8
Mail
20
Section 4.9
Third Party Consents
20
Section 4.10
Insurance
21
Section 4.11
Financial Statements
21
Section 4.12
Sellers' Indebtedness
21
Section 4.13
Cooperation after Closing
22
Section 4.14
Transition Period
22
 
 
 
ARTICLE V
CONDITIONS TO CLOSING
22
 
 
 
Section 5.1
Conditions to Obligations of the Parties
22
Section 5.2
Conditions to Obligations of Sellers and Owner
22
Section 5.3
Conditions to Obligations of Buyer and NHC
23
 
 
 
ARTICLE VI
PURCHASE PRICE HOLDBACK CASH
23
 
 
 
Section 6.1
Holdback Cash
23
Section 6.2
Distribution of Holdback Cash
23
 
 
 
ARTICLE VII
INDEMNIFICATION
24
 
 
 
Section 7.1
Loss and Indemnitees Defined
24
Section 7.2
Indemnification by Sellers
24
Section 7.3
Indemnification by Buyer and NHC
24
Section 7.4
Procedures for Indemnification.
25
Section 7.5
Survival of Limitation
25
Section 7.6
Limitations on Indemnification and Payment of Damages.
26
Section 7.7
Characterization of Indemnification Payments
26
Section 7.8
Express Negligence Rule
27
 
 
 
ARTICLE VIII
TERMINATION
27



 
ii
 






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
 
 
Section 8.1
Termination
27
Section 8.2
Effect of Termination
27
 
 
 
ARTICLE IX
GENERAL PROVISIONS
28
 
 
 
Section 9.1
Expenses
28
Section 9.2
Notices
28
Section 9.3
Severability
28
Section 9.4
Entire Agreement
28
Section 9.5
Assignment
29
Section 9.6
No Third-Party Beneficiaries
29
Section 9.7
Amendment; Waiver
29
Section 9.8
Governing Law
29
Section 9.9
Dispute Resolution
29
Section 9.10
Counterparts
29
Section 9.11
Press Releases
29





 
iii
 






--------------------------------------------------------------------------------










EXHIBITS:
 
 
 
 
 
Exhibit A
-
Form of Convertible Note
Exhibit B
-
Form of Bill of Sale, Assignment and Assumption
Exhibit C
-
Form of Physician Employment Agreement and Medical Director Agreement
Exhibit D
-
Form of IP License – Intentionally Omitted
Exhibit E-1
-
Form of Sellers’ Closing Certificate
Exhibit E-2
-
Form of Owner’s Closing Certificate
Exhibit F
Exhibit G


Form of Buyer’s Closing Certificate
Transition Services Agreement


SCHEDULES:
 
 
Schedule 1.1(a)
-
Purchased Assets/Contracts
Schedule 1.1(b)
-
Accounts Receivable
Schedule 1.2(c)
-
Excluded Assets – Contracts
Schedule 1.2(d)
-
Excluded Assets – Other Assets
Schedule 1.3(a)
-
Assumed Accounts Payable
Schedule 1.3(c)
-
Equipment Indebtedness
Schedule 1.3(e)
-
Clinic Leases
Schedule 1.3(f)
Schedule 1.4


Other Assumed Liabilities
Retained Liabilities
Schedule 2.3
-
No Conflicts, Consents, etc.
Schedule 2.4
-
Title, Sufficiency and Condition of Assets
Schedule 2.5
-
Financial Statements
Schedule 2.7
-
Permits
Schedule 2.9
-
Excluded IP Assets
Schedule 2.10(b)
-
Health Care Professional Agreements
Schedule 2.10(c)
-
Related Party Agreements
Schedule 2.10(d)
-
Lease Payments
Schedule 2.11
-
Sellers’ Legal Proceedings
Schedule 2.12(a)
-
NPIs/Provider Numbers
Schedule 2.12(b)
-
Billing Practices
Schedule 2.14
-
Clinical Staff
Schedule 3.1(b)
-
Buyer Consents
Schedule 4.5
-
Transferred Employees
Schedule 4.6
-
Exceptions to Non-Compete



[Remainder of Page Intentionally Left Blank]




 
iv
 






--------------------------------------------------------------------------------






INDEX OF DEFINED TERMS
Defined Term
Section
Accounts Receivable
1.1(b)
Affiliate
2.10(c)
Agreement
Preamble
Applicable Laws
1.2(b)
AP
1.3(a)
AR
1.1(b)
Assumed Liabilities
1.3
Business
Recitals
Buyer
Preamble
Buyer Indemnitees
7.1(b)
Clinic Leases
1.3(e)
Closing
1.5
Closing Cash
1.1(a)(i)
Closing Date
1.5(a)
Closing Working Capital
1.1(d)(i)(1)
Closing Working Capital Statement
1.1(ii)(3)
Code
1.7(a)
Converted Financial Statements
4.11
Current Assets
1.1(d)(i)(2)
Current Liabilities
1.1(d)(i)(3)
Disputed Amounts
1.1(ii)(d)(7)
Effective Date
Preamble
Equipment Indebtedness
1.3(c)
ERISA
1.2(a)
Estimated Closing Working Capital
1.1(ii)(1)
Estimated Closing Working Capital Statement
1.1(ii)(1)
Excluded Assets
1.2
Financial Statements
2.5(a)(ii)
Fundamental Representations
7.5(a)(ii)
GAAP
1.1(d)(i)(4)
Government Programs
1.2(g)
Governmental Authority
1.2(b)
Health Care Professional Agreements
2.10(b)
Holdback Cash
1.1(a)(iii)
HPS
Preamble
Independent Accountant
1.1(d)(ii)(7)
Indemnified Party
7.4(a)
Indemnifying Party
7.4(a)
Intellectual Property
2.9(a)



-v-



--------------------------------------------------------------------------------





Interim Financial Statements
2.5(a)(ii)
Inventory and Inventories
2.16
Loss
7.1(a)
NHC
Preamble
NPIs
1.2(g)
Non-Transferred Purchased Asset
4.9
Note
1.1(a)(ii)
Owner
Preamble
Parties
Preamble
Party
Preamble
PA
Preamble
Payoff Amount
4.12
Payoff Letters
4.12
Permits
1.2(b)
Permitted Encumbrances
2.4
Physician Employment & Medical Director Agreement
1.6(a)(ii)
Plans
1.2(a)
Post-Closing Adjustment
1.1(ii)(4)
Program Agreements
2.12(a)
PTO
4.5(b)
Purchase Price
1.1(a)
Purchased Assets
1.1(a)
Resolution Period
1.1(ii)(6)
Restricted Period
4.6
Restricted Territory
4.6
Retained Liabilities
1.4(b)
Review Period
1.1(ii)(5)
SEC
2.19
Securities Act
2.19
Seller(s)
Preamble
Seller Indemnitees
7.1(c)
Seller Insurance
4.10
Sellers’ Knowledge
2.6
Statement of Objections
1.1(ii)(6)
Tax Returns
1.7(b)
Taxes
1.3(d)
Third Party Claim
7.4(a)
Trade Secrets
2.9(a)(iv)
Transaction Documents
2.1(a)
Transactions
2.1(a)
Transferred Employees
4.5(a)
Transferred IP Assets
2.9(a)
Unaudited Financial Statements
2.5(a)(i)



-vi-



--------------------------------------------------------------------------------





Undisputed Amounts
1.1(d)(ii)(7)



[Remainder of Page Intentionally Left Blank]




-vii-



--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (this “Agreement”) is dated January 6, 2017 (the
“Effective Date”), among Northstar Healthcare Acquisitions, L.L.C., a Delaware
limited liability company (“Buyer”), Nobilis Health Corp., a British Columbia
corporation (“NHC”), Hamilton Physician Services, LLC, a Texas limited liability
company (“HPS”), Carlos R. Hamilton, III, M.D., P.A. a Texas Professional
Association (“PA”) (HPS and PA are each a “Seller” and collectively “Sellers”),
and Carlos R. Hamilton III, M.D, a resident of the State of Texas (“Owner”).
Buyer, NHC, Sellers and Owner are referred to collectively as the “Parties” and
each individually as a “Party.”
A.    Sellers collectively own and operate an independent, vascular medical
practice focused on the diagnosis and treatment of venous disease with eight (8)
clinic locations located in the Houston, Austin, and San Antonio, Texas at which
medical practitioners treat patients with venous diseases and provide certain
other vascular services (the “Business”).
B.    Sellers desire to sell to Buyer, and Buyer desires to purchase from
Sellers, substantially all of the assets, and certain specified liabilities, of
the Business.
C.    Owner owns all of the limited liability company interests in HPS and all
of the stock of PA.
In consideration of the mutual covenants and agreements in this Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
ARTICLE I

PURCHASE AND SALE OF ASSETS
Section 1.1    Purchase and Sale; Post-Closing Adjustment; Closing.
(a)    At the Closing, Sellers shall sell to Buyer, and Buyer shall purchase
from Sellers, all of Sellers’ right, title and interest in all of the assets of
Sellers listed or described on Schedule 1.1(a), including the Accounts
Receivable but excluding the Excluded Assets (collectively, the “Purchased
Assets”), free and clear of all encumbrances, for a purchase price to be paid at
the Closing equal to Thirteen Million Two Hundred Fifty Thousand Dollars
($13,250,000) (the “Purchase Price”), consisting of the following:
(i)    Seven Million Seven Hundred Fifty Thousand Dollars ($7,750,000) in cash
delivered at Closing (the “Closing Cash”);
(ii)    a convertible note, substantially in the form attached hereto as Exhibit
A, in the principal amount of Five Million Dollars ($5,000,000) executed by
Buyer and NHC in favor of Owner (the “Note”); and





--------------------------------------------------------------------------------





(iii)    Five Hundred Thousand Dollars ($500,000) as a holdback to the cash
portion of the Purchase Price (the “Holdback Cash”) which shall be distributed
in accordance with Article VI.
(b)    For the purposes of this Agreement, “Accounts Receivable” means all
accounts receivable and other rights to payment from patients and customers of
Sellers, but excluding Government Programs, with respect to goods sold and
services provided within the 90-day period immediately preceding the Closing
(the “AR”), set forth on Schedule 1.1(b).
(c)    Notwithstanding the foregoing, between the Effective Date and Closing
Sellers shall permit Buyer, during normal business hours and with advance
notice, to reasonably inspect and take a physical inventory of the Purchased
Assets to verify the accuracy and completeness of Schedule 1.1(a).
(d)    Working Capital Matters.
(i)    Definitions: For purposes of this Article I:
(1)    “Closing Working Capital” means (a) the Current Assets of the Sellers,
less (b) the Current Liabilities of the Sellers, determined as of the close of
business on the Closing Date.
(2)     “Current Assets” means cash and cash equivalents, accounts receivable,
inventory and prepaid expenses, but excluding (a) the portion of any prepaid
expense of which Buyer will not receive the benefit following the Closing; and
(b) deferred tax assets.
(3)     “Current Liabilities” means accounts payable, accrued Taxes and accrued
expenses.
(4)     “GAAP” means United States generally accepted accounting principles.
(ii)    Post-Closing Adjustment.




 


(1)    At least three (3) business days before the Closing, the Sellers shall
prepare and deliver to Buyer a statement setting forth its good faith estimate
of Closing Working Capital (the “Estimated Closing Working Capital”), which
statement shall contain an estimated balance sheet of the Sellers as of the
Closing Date (without giving effect to the transactions contemplated herein) and
a calculation of Estimated Closing Working Capital calculated in accordance with
GAAP (the “Estimated Closing Working Capital Statement”).
(2)    Within thirty (30) days after the Closing Date, Sellers shall deliver to
Buyer the Converted Financial Statements in accordance with Section 4.11 (“the
Converted Financials Date”).


2



--------------------------------------------------------------------------------





(3)    Within sixty (60) days after the Converted Financials Date, Buyer shall
prepare and deliver to Sellers a statement setting forth Buyer’s calculation of
Closing Working Capital, which statement shall contain an opening balance sheet
of the Sellers as of the Closing Date (without giving effect to the transactions
contemplated herein) and a calculation of Closing Working Capital calculated in
accordance with GAAP (the “Closing Working Capital Statement”).
 
(4)    The post-closing adjustment shall be an amount equal to the Closing
Working Capital set forth on the Closing Working Capital Statement minus the
Estimated Closing Working Capital (the “Post-Closing Adjustment”). If the
Post-Closing Adjustment is a positive number, Buyer shall pay to Sellers an
amount equal to the Post-Closing Adjustment. If the Post-Closing Adjustment is a
negative number, Sellers shall pay to Buyer an amount equal to the Post-Closing
Adjustment.
 
(5)    After receipt of the Closing Working Capital Statement, Sellers shall
have thirty (30) days (the “Review Period”) to review the Closing Working
Capital Statement. During the Review Period, Sellers and Sellers' accountants
shall have full access to the personnel of, and work papers prepared by, Buyer
and/or Buyer's accountants to the extent that they relate to the Closing Working
Capital Statement and to such historical financial information (to the extent in
Buyer's possession) relating to the Closing Working Capital Statement as Sellers
may reasonably request for the purpose of reviewing the Closing Working Capital
Statement and to prepare a Statement of Objections (defined below); provided,
that such access shall be in a manner that does not interfere with the normal
business operations of Buyer.
 
(6)    On or prior to the last day of the Review Period, Sellers may object to
the Closing Working Capital Statement by delivering to Buyer a written statement
setting forth Sellers’ objections in reasonable detail, indicating each disputed
item or amount and the basis for Sellers’ disagreement therewith (the “Statement
of Objections”). If Sellers fail to deliver the Statement of Objections before
the expiration of the Review Period, the Closing Working Capital Statement and
the Post-Closing Adjustment, as the case may be, reflected in the Closing
Working Capital Statement shall be deemed to have been accepted by Sellers. If
Sellers deliver the Statement of Objections before the expiration of the Review
Period, Buyer and Sellers shall negotiate in good faith to resolve such
objections within thirty (30) days after the delivery of the Statement of
Objections (the “Resolution Period”), and, if the same are so resolved within
the Resolution Period, the Post-Closing Adjustment and the Closing Working
Capital Statement with such changes as may have been previously agreed in
writing by Buyer and Sellers, shall be final and binding.
 
(7)    Resolution of Disputes. If Sellers and Buyer fail to reach an agreement
with respect to all of the matters set forth in the Statement of Objections
before expiration of the Resolution Period, then any amounts remaining in
dispute (“Disputed Amounts”) and any amounts not so disputed, the “Undisputed
Amounts”) shall be submitted for resolution to the office of Weaver L.L.P. or,
if Weaver L.L.P. is unable to serve, Buyer and Sellers shall appoint by mutual
agreement the office of an impartial nationally recognized firm of independent
certified public accountants other than Sellers’ accountants or Buyer's
accountants (the “Independent Accountants”) who, acting as experts and not
arbitrators, shall resolve the Disputed Amounts only


3



--------------------------------------------------------------------------------





and make any adjustments to the Post-Closing Adjustment, as the case may be, and
the Closing Working Capital Statement. The Parties agree that all adjustments
shall be made without regard to materiality. The Independent Accountants shall
only decide the specific items under dispute by the parties and their decision
for each Disputed Amount must be within the range of values assigned to each
such item in the Closing Working Capital Statement and the Statement of
Objections, respectively.
 
 
(8)    Any fees and expenses of the Independent Accountant shall be paid by
Sellers, on the one hand, and by Buyer, on the other hand, based upon the
percentage that the amount actually contested but not awarded to Sellers or
Buyer, respectively, bears to the aggregate amount actually contested by Sellers
and Buyer.
 
(9)    The Independent Accountants shall make a determination as soon as
practicable within thirty (30) days (or such other time as the Parties shall
agree in writing) after their engagement, and their resolution of the Disputed
Amounts and their adjustments to the Closing Working Capital Statement and/or
the Post-Closing Adjustment shall be conclusive and binding upon the Parties
hereto.
 
(10)    Except as otherwise provided herein, any payment of the Post-Closing
Adjustment, shall (a) be due (x) within five (5) business days of acceptance of
the applicable Closing Working Capital Statement or (y) if there are Disputed
Amounts, then within five (5) Business Days of the resolution described above;
and (b) be paid by wire transfer of immediately available funds to such account
as is directed by Sellers, or by way of setoff against the Holdback Cash by
Buyer, as the case may be.
(11)    Any payments made pursuant to this Section 1.1(d)(ii) shall be treated
as an adjustment to the Purchase Price by the Parties for tax purposes, unless
otherwise required by law.
Section 1.1    Excluded Assets. The Purchased Assets do not include the
following assets of Sellers (collectively, the “Excluded Assets”):all ownership
and other rights with respect to any Plans including, without limitation, all
assets and contracts of or relating to any Plans, except as set forth in
Sections 1.3(b). With respect to Sellers, the term “Plans” means all employee
welfare benefit plans within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
rulings issued thereunder (“ERISA”), all employee pension benefit plans within
the meaning of Section 3(2) of ERISA, all employee stock option or stock
purchase plans, bonus or incentive plans or programs, severance pay plans,
policies, practices or agreements, fringe benefits, and employment agreements;
(a)    any franchises, authorizations, licenses, permits, variances, consents,
registrations, accreditations, certifications, certificates of need,
enrollments, qualifications, operating authority, concessions, exemptions,
approvals, orders, grants or permissions issued by, or otherwise granted from
Governmental Authorities (collectively, “Permits”) necessary to own, lease and
operate the Sellers’ properties and to carry on their businesses as they are now
being conducted that by its terms is not transferable to Buyer. The term
“Governmental Authority”


4



--------------------------------------------------------------------------------





means any domestic, foreign or multi-national federal, state, provincial,
regional, municipal or local governmental or administrative authority, including
any court, tribunal, agency, bureau, committee, board, regulatory body,
administration, commission or instrumentality constituted or appointed by any
such authority, and shall include any agency, branch or other governmental body
charged with the responsibility and/or vested with the authority to administer
and/or enforce any applicable laws, statutes, orders, ordinances, rules,
regulations, policies, or guidelines (collectively, “Applicable Laws”),
including but not limited to the Centers for Medicare and Medicaid Services, The
Food and Drug Administration, the United States Department of Health and Human
Services Office of Inspector General, and any Medicare or Medicaid contractors,
auditors, intermediaries or carriers;
(b)    all claims and rights under the contracts set forth on Schedule 1.2(c);
(c)    the assets set forth on Schedule 1.2(d);
(d)    the corporate seals, organizational documents, minute books, and Tax
Returns (defined in Section 1.7), or other records having to do with the
corporate organization of Sellers;
(e)    any equity interests in any Seller;
(f)    all national provider identifiers (“NPIs”), all Medicare, Medicaid,
TRICARE, Department of Labor and other governmental payor program (collectively,
the “Government Programs”) provider numbers and related provider agreements;
(g)    all personnel records and other records that a Seller is required by
Applicable Laws to retain in its possession, subject to Buyer’s right to receive
copies thereof to the extent permitted by Applicable Laws;
(h)    right to settlements and retroactive adjustments, if any, for reporting
periods ending on or prior to the Closing Date, whether open or closed, arising
from or against the United States government under the Government Programs and
against any third party payor programs which settle upon a basis other than on
individual claims basis;
(i)    Sellers’ rights under the Transaction Documents; and
(j)    Except as otherwise set forth in the Transition Services Agreement (as
further described under Section 4.14), all accounts receivables and other rights
to payment from Government Programs with respect to goods sold and services
provided by Sellers prior to the Closing Date.
Section 1.2    Assumed Liabilities. Buyer agrees to assume and perform when due
only the following liabilities of Sellers, as applicable (the “Assumed
Liabilities”):trade accounts payable incurred in the ordinary course of business
of Sellers through the Closing that are not delinquent (i.e., consistent with
historical payment of such accounts), as set forth on Schedule 1.3(a) (the
“AP”). Seller hereby agrees that for the purposes of this Section 1.3(a), AP
specifically excludes Sellers’


5



--------------------------------------------------------------------------------





or Owner’s personal expenses. Buyer will not assume such personal expenses and
other expenses not incurred in the ordinary course of Sellers’ business;
(a)    the non-debt liabilities arising out of the ownership and operation of
the Purchased Assets or the Business after the Closing;
(b)    all remaining payment obligations under capital leases and other
equipment-related indebtedness and obligations for equipment included in the
Purchased Assets or constituting Non-Transferred Purchased Assets (collectively,
“Equipment Indebtedness”), set forth on Schedule 1.3(c), and all other
liabilities arising after the Closing with respect to Equipment Indebtedness;
(c)    all liabilities with respect to any federal, provincial, state, local or
foreign tax or other assessment (“Taxes”) related to the Purchased Assets
incurred for any period on or after the Closing;
(d)    all “Clinic Leases” which, for purposes of this Agreement, shall mean
those real property leases set forth on Schedule1.3(e); and
(e)    Those liabilities listed on Schedule 1.3(f).
Section 1.3    Retained Liabilities. Sellers shall retain responsibility for
performing when due, and Buyer shall not assume or have any responsibility for,
all liabilities of Sellers related to the Business and the Purchased Assets
other than the Assumed Liabilities, including (i) the ownership and operation of
the Business and the Purchased Assets prior to the Closing; (ii) the Excluded
Assets; (iii) the termination of any employees of Sellers who are not
Transferred Employees; (iv) Transferred Employees who do not report for work
with Buyer upon the Closing; (v) certain indebtedness of the Sellers set forth
on Schedule 1.4; (vi) any refund, recoupment, and any penalty obligations for
services rendered and billed by the Business or its employees prior to Closing,
regardless of when such obligations are discovered or due; and (vii) any
liability relating to or arising out of any employment action or practice in
connection with Seller’s employment or termination of employment of any persons
currently or formerly employed or seeking to be employed by the Sellers,
including liabilities based upon breach of employment contract, employment
discrimination, wrongful termination, wage and hour compliance (including,
without limitation, employee classification, overtime and minimum wage
obligations), independent contractor classification, health and safety
requirements, immigration and/or worker authorization requirements, disability
accommodation and leave laws, workers’ compensation, constructive termination,
failure to give reasonable notice or pay in lieu of notice, severance or
termination pay or the Consolidated Omnibus Budget Reconciliation Act, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Worker Adjustment Retraining Notification Act of 1988, as amended, the Fair
Labor Standards Act, as amended, or the National Labor Relations Act, as
amended, or any equivalent state, municipal, county, local, foreign or other
Applicable Law. Notwithstanding anything to the contrary contained herein, any
amounts that come due pursuant to this Section 1.4(a)(vi) or related to the
liabilities listed on Schedule 2.12(b), if any, shall be offset as set forth in
Section 7.6(e) subject to Sellers’ and Owner’s prior written consent.


6



--------------------------------------------------------------------------------





(a)    For the purposes of this Agreement, the liabilities described in Section
1.4(a) shall collectively be the “Retained Liabilities”.
Section 1.4    Closing. The consummation of the sale and purchase of the
Purchased Assets (the “Closing”) will take place at the offices of Nobilis
Health Corp. 11700 Katy Freeway, Suite 300, Houston, Texas 77079, at 10:00 a.m.
local time on the sooner of January 31, 2017 or the second business day after
all of the conditions to closing in Sections 5.1, 5.2, and 5.3 are satisfied or
waived (other than conditions which are to be satisfied on the Closing Date), or
at such other time, date or place as Sellers, Owner and Buyer may mutually agree
upon in writing (the “Closing Date”). The Closing shall be deemed effective as
of 12:00 a.m., Houston time, on the Closing Date.Closing Deliveries.
(a)    At the Closing, Sellers and Owner, as applicable, shall deliver to Buyer:
(i)    a bill of sale, assignment and assumption with respect to the Purchased
Assets substantially in the form attached hereto as Exhibit B, duly executed by
Sellers and Owner, in favor of certain direct or indirect, wholly-owned
subsidiaries of Buyer, as designated by Buyer to Seller prior to the Closing
Date;
(ii)    an employment agreement, substantially in the form attached hereto as
Exhibit C (the “Physician Employment & Medical Director Agreement”), executed by
Owner;
(iii)    Certificates of Account Status with respect to each Seller, issued by
the Texas Comptroller within five (5) business days prior to the Closing Date;
(iv)    a closing certificate, substantially in the form attached hereto as
Exhibit E-1, executed by each Seller, and a certificate, substantially in the
form attached hereto as Exhibit E-2, executed by Owner;
(v)    any approvals or consents required by Section 4.4;
(vi)    any evidence of payoff of debt required by Section 4.12 (excluding
Equipment Indebtedness) of each Seller or Owner or release of liens encumbering
any of the Purchased Assets requested by Buyer;
(vii)    all books and records of Sellers or Owner related to the Purchased
Assets;
(viii)    the Transition Services Agreement, upon terms mutually agreeable to
Buyer, Sellers and Owner, executed by Sellers;
(ix)    assignment and assumption agreements for each of the Clinic Leases,
executed by Sellers and Owner; and
(x)    such other documents as Buyer may reasonably request.


7



--------------------------------------------------------------------------------





(b)    At the Closing, Buyer shall deliver to Sellers:
(i)    the Closing Cash via wire transfer;
(ii)    the Note, upon terms mutually agreeable to Buyer and Seller, executed by
Buyer;
(iii)    any approvals or consents of any rulemaking authority, person or entity
applicable to Buyer required by Section 4.4;
(iv)    the Physician Employment & Medical Director Agreement, executed by
Buyer;
(v)    the Transition Services Agreement, upon terms mutually agreeable to
Buyer, Sellers and Owner, executed by Buyer;
(vi)    a closing certificate, substantially in the form attached hereto as
Exhibit F, executed by Buyer;
(vii)    assignment and assumption agreements for each of the Clinic Leases,
executed by Buyer;
(viii)    Certificates of Account Status with respect to each Seller, issued by
the Texas Comptroller within five business days prior to the Closing Date; and
(ix)    such other documents as Sellers may reasonably request.
Section 1.5    Allocation of Purchase Price. The Parties shall allocate the
Purchase Price in accordance with Section 1060 of the Internal Revenue Code of
1986, as amended (together with any rules or regulations issued thereunder,
“Code”). Within 90 days after the Closing Date, Buyers shall provide Sellers a
draft allocation of the Purchase Price and the liabilities of Sellers and Owner
among the Purchased Assets.
(a)    The Parties shall timely file any information that may be required
pursuant to Treasury Regulations promulgated under Section 1060(b) of the Code,
and shall use the allocation of the Purchase Price as finally determined
pursuant to this Section 1.7, in connection with the preparation of Internal
Revenue Service Form 8594 as that form relates to the Transactions. The Parties
shall not file any returns, declarations, reports, statements and other
documents of, relating to, or required to be filed in respect of, any and all
Taxes (“Tax Returns”) or otherwise take any position which is inconsistent with
such allocation, except as may be adjusted by subsequent agreement following an
audit by the Internal Revenue Service or by court decision. The Parties agree
that the amount of the Purchase Price allocated to the covenant not to compete
in Section 4.6


8



--------------------------------------------------------------------------------





is not intended to be a liquidated damages amount or to place a value or ceiling
on the amount of damages that could be suffered by Buyer if such covenants are
breached.


ARTICLE II    

REPRESENTATIONS OF SELLERS
Owner and each of the Sellers, jointly and severally, represent to Buyer and NHC
as follows, as of the date of this Agreement and the Closing Date:
Section 2.1    Existence, Authority and Binding Obligation. Each Seller is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation, with full power and authority to enter into and
deliver this Agreement and the other agreements, documents or instruments
contemplated hereby (collectively, the “Transaction Documents”), to carry out
its obligations under, and to consummate the transactions contemplated by, the
Transaction Documents (collectively, the “Transactions”).
(a)     This Agreement constitutes, and, when executed and delivered, the
Transaction Documents will constitute, the legal, valid and binding obligations
of Sellers, enforceable against them in accordance with their terms, except as
such enforceability may be limited by laws affecting the enforcement of
creditors’ rights and general principles of equity.
(b)    Each Seller is not qualified to do business in any jurisdiction other
than its jurisdiction of formation.
(c)    There are no outstanding powers of attorney relating to or binding on the
Business or the Purchased Assets.
Section 2.2    Organization; Subsidiaries. Each Seller is in compliance with all
provisions of its governing documents.
(a)    No Seller owns any direct or indirect interest or other rights in any
other entity.
(b)    There are no outstanding third party rights for the issuance, sale or
purchase of any security or equity interest of any Seller.
Section 2.3    No Conflict. Except as set forth in Schedule 2.3, the execution,
delivery and performance of this Agreement, does not and will not:breach, or
require the consent of any person or entity pursuant to, Sellers’ governing
documents;
(a)    breach, or require the consent of any person or entity pursuant to, any
law, regulation, permit, order, award or other non-contractual restriction or
rule applicable to Sellers, their respective assets, the Purchased Assets or the
Business;


9



--------------------------------------------------------------------------------





(b)    result in the creation of any encumbrance upon Sellers, their respective
assets or the Purchased Assets; or
(c)    (whether with notice or the lapse of time or both) under any contract or
other instrument binding on Sellers:
(i)    result in any breach of any contract included in the Purchased Assets;
(ii)    provide any other person or entity rights of termination, rescission,
amendment, acceleration or cancellation of any contract included in the
Purchased Assets; or
(iii)    require any authorization or approval of any person or entity.
Section 2.4    Title, Sufficiency and Condition of Assets. Owner owns, directly
or indirectly, one hundred percent (100%) of the equity interests of Sellers.
Sellers own, and at Closing shall transfer to Buyer, good and valid title to all
of the Purchased Assets, free and clear of all encumbrances other than Permitted
Encumbrances. Except as set forth in Schedule 2.4, none of the Purchased Assets
is leased or licensed from or to any third party. The Purchased Assets, whether
tangible or intangible, are all the assets necessary for the operation of the
Business in the manner presently operated by Seller. All of the Purchased Assets
are in good condition and repair, ordinary wear and tear excepted, and are
usable in the ordinary course of business. For the purposes of this Agreement,
“Permitted Encumbrances” means:those items set forth on Schedule 2.4 identified
as Permitted Encumbrances;
(a)    liens for Taxes not yet due and payable;
(b)    mechanics', carriers', workmen's, repairmen's or other like liens arising
or incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the Business or the Purchased Assets; and
(c)    easements, rights of way, zoning ordinances and other similar
encumbrances affecting real property which are not, individually or in the
aggregate, material to the Business or the Purchased Assets, which do not
prohibit or interfere with the current operation of any Purchased Asset.
Section 2.5    Financial Statements. Sellers have delivered to Buyer true and
correct copies of:
(i)    Sellers’ combined unaudited financial statements for the year ended
December 31, 2015, consisting of (A) the balance sheet of the Business as of
such date, and (B) the related statements of income and retained earnings,
stockholders' equity and cash flow for the year then ended (the “Unaudited
Financial Statements”); and
(ii)    Sellers’ unaudited financial statements for the ten-month period ended
October 31, 2016 (the “Interim Financial Statements”, and together with the
Unaudited Financial Statements, the “Financial Statements”).


10



--------------------------------------------------------------------------------





(b)    Except as disclosed on Schedule 2.5, the Financial Statements have been
prepared on a cash basis from the books and records of Sellers in accordance
with standard accounting principles applied on a consistent basis throughout the
periods covered by the Financial Statements and present fairly, in all material
respects, the financial condition of Sellers as of such dates and the results of
operations for such periods.
(c)    Except as disclosed on Schedule 2.5, since the date of the Interim
Financial Statements, there has been no material adverse change in the assets,
liabilities or financial condition of Sellers from that set forth in the
Financial Statements or the Converted Financial Statements (defined under
Section 4.11).
Section 2.6    Liabilities. Except as set forth in the Financial Statements,
there are no material obligations or liabilities (potential or otherwise) of
Seller of any nature pending, or to Sellers’ Knowledge, threatened, against any
Seller, Owner or the Purchased Assets, other than contractual liabilities
incurred in the ordinary course of business that are not required to be
disclosed in the Financial Statements under standard accounting practices and
other than liabilities that have arisen after the date of the Interim Financial
Statements in the ordinary course of business, consistent with past practices.
There is no reasonable basis for any other obligation or liability to be imposed
upon Sellers. For the purposes of this Agreement, “Sellers’ Knowledge” means the
actual knowledge of Owner or any director or officer of Sellers.Legal
Compliance. Sellers have materially complied with all Applicable Laws. Neither
Sellers nor any person or entity acting on behalf of Sellers has made or
received any unlawful payments or contributions. Except as set forth on Schedule
2.7, Sellers hold all Permits necessary to own the Purchased Assets and conduct
the Business, and to Sellers' Knowledge except as set forth on Schedule 2.7 or
as may result from the Closing, no event has occurred or other fact exists with
respect to such Permits that allows, or after notice or the lapse of time or
both, would allow, revocation or termination of any such Permits or would result
in any other impairment in the rights of any holder thereof.
(i)    all patents, patent applications, and inventions and discoveries
regardless of whether they may be patentable;
(ii)    all business and trade names and registered and unregistered trademarks
and service marks;
(iii)    all copyrights in both published and unpublished works; and
(iv)    all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets”), as well as any other documentation
in Sellers’ possession in which such Trade Secrets are embodied or otherwise
identified.
(b)    All required filings and fees related to the Transferred IP Assets have
been timely filed with and paid to the relevant authorities and authorized
registrars, and all applicable Transferred IP Assets are otherwise in good
standing.


11



--------------------------------------------------------------------------------





(c)    To the Sellers’ Knowledge, none of the Transferred IP Assets infringe or
otherwise violate the rights of any other person or entity, nor are they being
infringed or otherwise violated by any other person or entity. There are no
claims by any person, entity or authority, settled, pending or, to Sellers’
Knowledge, threatened, alleging that use of the Transferred IP Assets by Sellers
or by any other person or entity infringes the Intellectual Property rights of
any third party.
(d)    With respect to each Trade Secret included as part of the Transferred IP
Assets:
(i)    Sellers have taken all reasonable precautions to protect the secrecy,
confidentiality and value of such Trade Secret; and
(ii)    such Trade Secret is not to the Sellers’ Knowledge part of the public
knowledge or literature, and to Sellers’ Knowledge, has not been used, divulged
or appropriated either for the benefit of any third party or to the detriment of
the Sellers.
Section 2.7    Agreements. Sellers are not, and, to Sellers’ Knowledge, no other
party is in breach of (and no event has occurred which, with notice or the lapse
of time or both, would constitute a breach of) any of the agreements listed on
Schedule 1.1(a). Each such agreement constitutes, to Sellers’ Knowledge, the
legal, valid and binding obligation of the applicable Seller, enforceable
against such Seller and any other party thereto, in accordance with their
respective terms, except as such enforceability may be limited by laws affecting
the enforcement of creditors’ rights and general principles of equity.
(a)    Schedule 2.10(b) lists all of the agreements between any Seller and
clinical staff currently used or usable in connection with the Business (the
“Health Care Professional Agreements”). Seller has provided Buyer with true and
correct copies of each Health Care Professional Agreement.
(b)    Except as set forth on Schedule 2.10(c), none of the agreements or
contracts set forth on Schedule 1.1(a) are agreements or contracts between or
among Sellers, on the one hand, and Owner or any Affiliate of Sellers or Owner,
on the other hand. For the purposes of this Agreement, “Affiliate” means any
individual, corporation, partnership, limited liability company, association,
trust or any other entity or organization, including a Governmental Authority
that, directly or indirectly through one of more intermediaries, controls or is
controlled by or is under common control with a Party.
(c)    Except as set forth on Schedule 2.10(d), Sellers are current on all lease
payments and other payments required under the capital leases and
equipment-related obligations included in the Purchased Assets.
Section 2.8    Legal Proceedings. Except as set forth on Schedule 2.11, there
are no claims, actions or investigations pending or, to Sellers’ Knowledge,
threatened against or by Sellers (a) relating to or affecting the Business or
the Purchased Assets; or (b) that challenge or seek to prevent, enjoin or
otherwise delay the Transactions. To Sellers’ Knowledge, no event has occurred
or


12



--------------------------------------------------------------------------------





circumstances exist that may give rise to, or serve as a basis for, any such
claim, action or investigation.Medicare Participation and Reimbursement.
(a)    PA is certified or otherwise qualified for participation in the
Government Programs and has current and valid contracts for participation in
certain Government Program (the “Program Agreements”), all of which are in full
force and effect, and PA is currently in receipt of all approvals or
qualifications necessary for their reimbursement by the Government Programs.
Schedule 2.12(a) contains a list of all NPIs and all provider numbers of Sellers
under applicable Government Programs and private third party payor programs,
including any insurance company or health care provider (such as a health
maintenance organization, preferred provider organization, or any other managed
care program). To Sellers’ Knowledge, no events or facts exist that would cause
any Program Agreement to be suspended, terminated, restricted, withdrawn,
subjected to an administrative hold or otherwise not to remain in force and
effect after the Closing.
(b)    Except as described on Schedule 2.12(b) all billing practices of Sellers
with respect to all third party payors, including the Government Programs and
private insurance companies, have been conducted in material compliance with all
Applicable Laws and the billing guidelines of such third party payors. Except
for routine overpayments that occur in the ordinary course of business, Sellers
have not billed or received any payment or reimbursement in excess of amounts
allowed by Applicable Laws or the billing guidelines of any third party payor,
including the Government Programs or any private insurance companies. Sellers
have made available to Buyer true and correct copies of any and all Government
Program survey reports and correspondence issued since the later of the
Business's inception or January 1, 2007, with respect to Sellers and all plans
of correction which the applicable governmental agency required any Seller to
submit in response to such reports. Sellers have corrected any deficiencies
noted therein.
Section 2.9    Compliance. Sellers (a) are not party to a Corporate Integrity
Agreement with the Office of Inspector General of the Department of Health and
Human Services, (b) do not have reporting obligations pursuant to any settlement
agreement entered into with any Governmental Authority, or (c) to Sellers’
Knowledge are not and have not been a defendant in any qui tam/False Claims Act
litigation, or (d) have not received any complaints from employees, independent
contractors, vendors, physicians, or any other person that would indicate that
any Seller has violated in any material respect any applicable material law,
rule, or regulation. Sellers have provided Buyer with complete and accurate
descriptions of each audit and investigation conducted with respect to its
compliance with Applicable Laws during the last three years.
Section 2.10    Clinical Staff Matters. There are no pending or, to Sellers’
Knowledge, threatened adverse actions, appeals, challenges, disciplinary or
corrective actions, or disputes involving Seller’s clinical staff, or allied
health professionals, except as set forth on Schedule 2.14. Sellers have
delivered to Buyer a written disclosure containing a brief general description
of all material adverse actions taken in the six months prior to the date hereof
against any Seller’s clinical staff members or allied health professionals which
could result in claims or actions against such Seller. Schedule 2.14 sets forth
a complete and accurate list of the name and medical specialty of each current
member of the clinical staff of Sellers. Except as set forth on Schedule 2.14,
no clinical staff member has resigned or been terminated since January 1, 2014.
To Sellers’ knowledge, there


13



--------------------------------------------------------------------------------





are no claims, actions, suits, proceedings, or investigations pending or, to
threatened against or affecting any member of any Seller’s clinical staff at law
or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality
wherever located relating to medical practice or conduct in connection
therewith.
Section 2.11    Employment Matters. Except for past violations for which the
Sellers are not subject to any current liability and cannot become subject to
any future liability, the Sellers are and have been, to Sellers’ Knowledge, in
material compliance with all applicable laws, regulations and orders relating to
employment and employment practices, terms and conditions of employment and
wages and hours, and the Sellers are not and have not engaged in any unfair
labor practice. There are no written charges or complaints of employment
discrimination, harassment, retaliation, equal pay or any other employment
related matter arising under applicable laws, pending or threatened or, to
Seller’s Knowledge, anticipated against the Sellers. The Sellers have, to
Sellers’ Knowledge, properly classified as an employee or independent contractor
each person who provides or has provided services to the Sellers, and as to each
such person that is an employee, the Sellers have properly classified such
employee as exempt or non-exempt under applicable wage and hour laws, except for
such misclassifications as would not have a material adverse effect.
Section 2.12    Inventory. The inventory of the Business (the “Inventory” or
“Inventories”) consists of a quality and quantity useable and saleable in the
ordinary course of business except for obsolete items and items of below
standard quality, all of which have been written off or written down to net
realizable value.
Section 2.13    Certain Books and Records. Excluding the minute books of
Sellers, the operational books and records of Sellers related to the three years
prior to the date of Closing are in the possession of Sellers and are correct
and complete in all material respects
Section 2.14    Investment Experience.  Sellers and Owner hereby acknowledge and
represent that (a) they have prior investment experience, including investment
in non-listed and unregistered securities, and that they have employed the
services of an investment advisor, attorney and/or accountant to read all of the
documents furnished or made available by Buyer to evaluate the merits and risks
of such an investment on their behalf; (b) they recognize the highly speculative
nature of an investment in the Shares; and (c) they are able to bear the
economic risk and illiquidity which they assume by investing in the Shares.
 Sellers and Owner have had the opportunity to retain, and to the extent
necessary they have retained, at their own expense, and relied upon the advice
of appropriate professionals, including an investment advisor, attorney and/or
accountant regarding the investment, tax and legal merits and consequences of
this Agreement and its acquisition of the Shares hereunder.
Section 2.15    No SEC Review.  Sellers and Owner hereby acknowledge that this
transaction has not been reviewed by the Securities and Exchange Commission
(“SEC”) because of NHC’s representations that this transaction is intended to be
exempt from the registration requirements of Section 5 of the Securities Act of
1933, as amended (the “Securities Act”) pursuant to Section 4(a)(2) thereof and
Regulation D promulgated under said act. Sellers and Owner further acknowledge
that no federal or state agency or authority has made any finding or
determination as to the accuracy or adequacy of this Agreement or as to the
fairness of the terms of this transaction


14



--------------------------------------------------------------------------------





or any recommendation or endorsement of the Shares.  Any representation to the
contrary is a criminal offense.  In making an investment decision, Sellers and
Owner must rely on their own examination of NHC and the terms of this
transaction, including the merits and risks involved.
Section 2.16    Purchase For Own Account.  The Shares to be acquired by Sellers
and Owner hereunder will be acquired for investment for their own account, not
as a nominee or agent, and not with a view to the public resale or distribution
thereof within the meaning of the Securities Act, and no Seller or Owner has the
present intention of selling, granting any participation in, or otherwise
distributing the same.  Owner and each Seller also represents that no Seller has
been formed for the specific purpose of acquiring the Shares.
Section 2.17    Rule 144.  Sellers and Owner acknowledge that the Shares must be
held indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available.  Sellers and Owner are aware of
the provisions of Rule 144 promulgated under the Securities Act, which permits
limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions, including, among other things, the existence
of a public market for such shares, the availability of certain current public
information about the company that issued such shares, the resale occurring
following the period of time prescribed by Rule 144, the sale being effected
through a “broker's transaction” and the number of shares being sold during any
three-month period not exceeding specified limitations.
Section 2.18    Unregistered Registration Shares.  Each Seller and Owner
understands and hereby acknowledges that NHC is under no obligation to register
the Shares under the Securities Act. Each Seller and Owner consents that NHC
may, if it desires, permit the transfer of the Shares out of a Seller's or
Owner’s name only when such Party’s request for transfer is accompanied by an
opinion of counsel reasonably satisfactory to NHC that neither the sale nor the
proposed transfer results in a violation of the Securities Act or any applicable
state “blue sky” laws.
Section 2.19    No Public Offering.  Sellers and Owner hereby acknowledge that
the sale and issuance of the Shares hereunder has not been (a) accompanied by
the publication of any advertisement nor (b) effected by or through a
broker-dealer in a public offering.
ARTICLE III    
REPRESENTATIONS OF BUYER AND NHC
Section 3.1    General. Buyer and NHC, jointly and severally, represent to each
of the Sellers and Owner as follows, as of the date of this Agreement, and the
Closing Date:
(a)    Existence, Authority and Binding Obligation.
(i)    Each of Buyer and NHC is duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation, with full power and
authority to enter into and deliver the Transaction Documents, to carry out its
obligations under the Transaction Documents, and to consummate the Transactions.


15



--------------------------------------------------------------------------------





(ii)    This Agreement constitutes, and, when executed and delivered, the
Transaction Documents will constitute, the legal, valid and binding obligations
of each of Buyer and NHC, enforceable against such Party in accordance with
their terms, except as such enforceability may be limited by laws affecting the
enforcement of creditors’ rights and general principles of equity.
(b)    No Conflict. The execution, delivery and performance of this Agreement,
does not and will not:
(i)    breach, or require the consent of any person or entity pursuant to, Buyer
or NHC’s governing documents;
(ii)    breach, or require the consent of any person or entity pursuant to, any
law, regulation, permit, order, award or other non-contractual restriction or
rule applicable to Buyer or NHC or its respective assets;
(iii)    result in the creation of any encumbrance upon Buyer or NHC or its
respective assets; or
(iv)    (whether with notice or the lapse of time or both) under any agreement
or other instrument binding on Buyer or NHC:
(1)    result in any breach;
(2)    provide any other person or entity rights of termination, rescission,
amendment, acceleration or cancellation; or
(3)    except as described on Schedule 3.1(b)(iv)(3), require any authorization
or approval of any person or entity.
ARTICLE IV    

OTHER COVENANTS OF THE PARTIES
Section 4.1    Conduct of Business Prior to Closing. Until the Closing, Sellers:
shall conduct the Business in the ordinary course of business consistent with
their past practice, except for actions expressly permitted or limited by this
Agreement;
(a)    shall maintain Inventories of supplies, drugs, and other disposables and
consumables in the ordinary course of business consistent with their past
practice; and
(b)    shall not, without the prior written consent of Buyer:
(i)    make or authorize any capital expenditure for the Business of more than
$50,000;


16



--------------------------------------------------------------------------------





(ii)    enter into any agreement that, if existing as of the date of this
Agreement, would have to be listed in Schedule 1.1(a) as part of the Purchased
Assets; or
(iii)    enter into any agreement, commitment or understanding, whether or not
in writing, with respect to any of the foregoing.
Section 4.2    Access to Books, Records and Personnel. If before or after the
Closing it is necessary that any Party be furnished with additional information
relating to the Purchased Assets or the Business, and such information is in the
possession of any other Party, such Party agrees to use commercially reasonable
efforts to furnish such information to the requesting Party, at the requesting
Party’s cost and expense, and to make its employees available on a mutually
convenient basis to provide additional information and explanation of such
materials. Any such disclosure shall be subject to the confidentiality or other
applicable terms of any agreement to which the disclosing Party is bound as well
as any Applicable Laws.Tax Matters.
(a)    The Parties shall cooperate fully, as reasonably requested by each other
Party, in connection with the filing of Tax Returns as contemplated by Section
4.3(a) and any audit or other proceeding with respect to the Purchased Assets or
the Business. Sellers and Owner agree to retain all books and records with
respect to Tax matters pertinent to the Purchased Assets or the Business
relating to any taxable period beginning before the Closing until the expiration
of the statute of limitations of the respective taxable periods, and to abide by
all record retention agreements entered into with any Taxing authority.
Section 4.3    Further Assurances. The Parties shall use their reasonable
efforts (a) to obtain all approvals and consents requested by any other Party
and required by or necessary for the transactions contemplated by the
Transaction Documents, including those set forth on Schedule 2.3, and (b) to
take all appropriate action and to do all things necessary, proper or advisable
under Applicable Laws, regulations and the Transaction Documents to effect the
Transactions and to timely satisfy the conditions set forth in Article V.
However, nothing in this Section 4.4 shall require any Party to (y) hold
separate or make any divestiture of any asset or otherwise agree to any
restriction on operations or other condition that would be materially adverse to
the assets, liabilities or business of Buyer or Sellers, or (z) offer or grant
financial accommodations to any third party or to remain secondarily liable with
respect to any liability. Prior to the Closing, no Party shall make any filing
or request any consent related to the Transactions without the approval of the
other Party, which approval shall not be unreasonably withheld or
delayed.Sellers’ Employees.
(a)    Subject to Buyer’s hiring policies, Buyer shall offer employment to all
employees of Sellers, which are set forth on Schedule 4.5 at the same levels of
benefits and compensation as set forth thereon. Employees of Sellers who accept
employment with Buyer and become employees of Buyer at the Closing shall be
referred to herein as “Transferred Employees.”
(b)    Each Transferred Employee’s sick leave, vacation and other paid time off
(collectively, “PTO”) accrued as of the Closing Date, is set forth on Schedule
4.5. Sellers shall deliver, at the Closing, an updated Schedule 4.5 setting
forth the PTO accrued as of the Closing Date. Each Transferred Employee who
consents to such transfer shall be credited by Buyer for any such accrued PTO,
but Buyer shall have no obligation to make any payments to the Transferred


17



--------------------------------------------------------------------------------





Employees for such accrued PTO other than in accordance with the terms and
conditions applicable to Buyer’s employees or applicable law. Other than as
expressly set forth herein, Buyer shall have no obligation whatsoever for, any
compensation or other amounts payable to any current or former employee,
officer, director, independent contractor or consultant of Sellers or the
Business, including, without limitation, hourly pay, commission, bonus, salary,
accrued PTO, fringe, pension or profit sharing benefits or severance pay for any
period relating to the service with Sellers at any time on or prior to the
Closing Date.
(c)    The terms of the Transferred Employees’ employment with Buyer shall
otherwise be upon such terms and conditions as Buyer, in its sole discretion,
shall determine. This provision shall neither be construed to create any third
party beneficiaries nor to vest any rights in parties other than those
signatories to this Agreement.
Section 4.4    Covenant Not to Compete. To more effectively protect the value of
the Purchased Assets, for two years after the Closing Date (the “Restricted
Period”), Sellers and Owner shall not, without the prior consent of Buyer,
directly or indirectly (whether as an owner, principal, employee, agent,
consultant, independent contractor, partner or otherwise), anywhere in the State
of Arizona, State of Texas or any other State in which Buyer has a facility, at
which medical practitioners treat patients with venous diseases and provide
certain other vascular and interventional radiology services on or prior to the
first anniversary of the Closing (the “Restricted Territory”):engage in any
business in competition with the Business; provided, however, that Sellers and
Owner, may own, solely as an investment, securities in any entity that is in
competition with the Business if (i) Sellers or Owner, as applicable, do not,
directly or indirectly, beneficially own more than 2% in the aggregate of such
class of securities, (ii) such class of securities is publicly traded, and (iii)
Sellers or Owner, as applicable, has no active participation in the business of
such entity that is in competition with the Business;
(a)    excluding those Transferred Employees listed on Schedule 4.6, solicit
business of the same or similar type being carried on by the Buyer in the
operation of the Business from any person or entity known by Sellers or the
Owner to be a customer of the Business as operated by Buyer;
(b)    request any past, present or future customer or supplier of Sellers or
Buyer to curtail or cancel its business with the Business as operated by Buyer;
(c)    excluding the Transferred Employees listed on Schedule 4.6, without
Buyer’s consent, solicit, employ or otherwise engage as an employee or
independent contractor any person who is an employee or independent contractor
of the Business as operated by Buyer, unless such person’s employment or
engagement with the Business (i) was terminated by Buyer, or (ii) ended more
than 12 months prior to the date of solicitation, employment or engagement;
(d)    induce or attempt to induce any employee or independent contractor of the
Business as operated by Buyer to terminate their employment or engagement with
the Business; provided, however, that it shall not constitute a breach of the
foregoing if any person or entity which employs or otherwise engages Owner
solicits and/or hires an employee or former employee of the Business through a
general solicitation not directed at such employee or former employee, and


18



--------------------------------------------------------------------------------





further provided the Owner does not have hiring authority or influence over
hiring for the applicable position; or
(e)    unless otherwise required by law, subject to the confidentiality
provisions of this Agreement, disclose to any person or entity details of the
organization or business affairs of the Business, any names of past or present
customers of the Business, any Trade Secrets, or any other non-public
information concerning the Business or its affairs; notwithstanding the
foregoing, the Sellers may publically disclose information related to or arising
from the filing, prosecution, and enforcement of intellectual property rights
pertaining to the Excluded Assets.
Notwithstanding anything to the contrary above in this Section 4.6, this Section
4.6 shall not: (i) restrict Owner from providing medical services as a physician
in private medical practice to any of the past, present or future patients or
customers of the Business, provided Owner does not use any marketing or
advertising directed at such past, present or future patients, (ii) this Section
4.6 shall not restrict Owner and his Affiliates from leasing any real property,
including real property no longer leased by Buyer and its Affiliates, to any
third party, including any third party that may be competitive with the
Business; (iii) restrict Owner from engaging in discussions or negotiations
related to business activities that, if executed or performed, might otherwise
be prohibited by this Section 4.6; or (iv) restrict Owner from engaging in any
activities set forth on Schedule 4.6, so long as such activities do not
interfere with the obligations of Owner under the Physician Employment & Medical
Director Agreement.
Sellers and Owner agree that the covenants set forth in this Section 4.6 are
drafted to and are intended to comply with and be enforceable under Texas
Business & Commerce Code Section 15.50(a) and other applicable laws and
regulations. The Parties acknowledge that if the scope of the covenants in this
Section 4.6 is deemed to be too broad in any court proceeding, the court may
reduce the scope as deemed reasonable under the circumstances. Sellers and Owner
also agree that in the event that the covenants are reformed and Sellers and/or
the Owner has breached the reformed covenants, Buyer may be entitled to recover
attorneys’ fees and costs in enforcing the covenants in the same manner and to
the same extent as if they had been enforced as written against the breaching
Party. The Parties acknowledge that Buyer may not have any adequate remedy at
law for the breach or threatened breach by Sellers or Owner of this Section 4.6
and, accordingly, Buyer may, in addition to remedies that may be available under
this Agreement, file suit in equity to enjoin Sellers or Owner from that breach
or threatened breach, and Sellers and Owner consent to the issuance of
injunctive relief. Sellers and Owner agree that Buyer’s performance under this
Agreement constitutes sufficient consideration for the covenant not to compete
in this Section 4.6.
Notwithstanding anything to the contrary contained herein, Buyer and NHC agree
that Owner shall be released from any and all restrictions under this Section
4.6 if the Physician Employment & Medical Director Agreement is terminated (i)
for cause by Owner; or (ii) without cause by Nobilis Health Network, Inc. or
other employer to which the Physician Employment & Medical Director Agreement is
assigned.
Section 4.5    Confidentiality. Sellers and Owner acknowledge that irreparable
damage would occur if any confidential or proprietary information regarding the
Business, the Purchased Assets or Buyer were disclosed to or utilized on behalf
of any person or entity that is in competition


19



--------------------------------------------------------------------------------





in any respect with the Business as conducted by the Buyer following the
Closing. Without the prior written consent of Buyer, Sellers and Owner agree
that they shall not, directly or indirectly, use or disclose any of such
information. The provisions of this Section 4.7 shall not prohibit a Party from
disclosing information covered by this Section 4.7 pursuant to a subpoena or
other validly issued administrative or judicial process requesting the
information; provided, however, that prompt notice is provided to the other
Party of the required disclosure.Mail. Sellers and Owner authorize Buyer, on and
after the Closing Date, to receive and open all mail received by Buyer relating
to the Purchased Assets or the related Assumed Liabilities and to deal with the
contents of such communications in any proper manner.
(a)    With respect to any Equipment Indebtedness that is not a Non-Transferred
Purchased Asset and may not be transferred without the consent of another person
or entity, and if such consent has not been obtained as of the Closing Date
despite the exercise by Sellers or Owner of their respective reasonable efforts,
Sellers shall continue to perform, and make all payments required, under the
terms of such Equipment Indebtedness until such time as such Equipment
Indebtedness is transferred to Buyer and Buyer assumes the related Equipment
Indebtedness. Until such transfer and assumption, the Parties shall cooperate to
allow Buyer to make any payments required pursuant to such Equipment
Indebtedness on behalf of Sellers. The Parties shall cooperate to obtain a
release of Owner and Sellers, as applicable, from the applicable Equipment
Indebtedness at the time of its transfer and assumption.
(b)    Nothing contained in this Section 4.9 shall relieve the Sellers or Owner
of their respective obligations under any other provisions of this Agreement,
including the obligation pursuant to Section 4.4 to use their respective
reasonable efforts to obtain the consent of the applicable person or entity to
transfer the Non-Transferred Purchased Asset to Buyer.
Section 4.6    Insurance. Sellers shall maintain existing insurance or “tail”
insurance, in form and substance reasonably acceptable to Buyer (“Seller
Insurance”), to insure against liabilities in connection with the development,
business or operation of the Sellers and/or the Purchased Assets. The Seller
Insurance coverage shall be retroactive such that it covers all periods prior to
the Closing Date, as applicable, and shall remain in effect for at least three
years from the Closing Date. The minimum coverage of the Seller Insurance shall
be One Million Dollars ($1,000,000) per occurrence and Three Million Dollars
($3,000,000) in the aggregate.
Section 4.7    Financial Statements. Sellers shall, at Sellers’ and Owner’s sole
expense, deliver to Buyer and NHC copies of revised Financial Statements
prepared from the books and records of Sellers on an accrual basis in accordance
with GAAP applied on a consistent basis throughout the periods covered by the
Financial Statements (the “Converted Financial Statements”).
Section 4.12.    Sellers’ Indebtedness. In connection with the Closing, Sellers
shall negotiate and obtain payoff letters with respect to certain indebtedness
of the Sellers as set forth on Schedule 1.4 (the “Payoff Letters”). The Payoff
Letters shall (i) indicate the total amount required to be paid to fully satisfy
all principal, interest, prepayment premiums, penalties, breakage costs or
similar obligations (other than ordinary course and contingent indemnification
obligations) related to the Sellers’ indebtedness (the “Payoff Amount”), (ii)
state


20



--------------------------------------------------------------------------------





that all liens in connection therewith relating to the assets of the Sellers’
shall be, upon the payment of the Payoff Amount on the Closing Date, released
and (iii) authorize the Sellers to file UCC-3 termination statements in all
applicable jurisdictions to evidence the release and termination of the Sellers’
indebtedness. Sellers shall deliver all notices and take all other actions
necessary to facilitate the termination of obligations and commitments under the
Sellers’ indebtedness, the repayment in full of all obligations then outstanding
thereunder, and the release of all liens in connection therewith on the Closing
Date.
(a)    In connection with the Closing, Sellers shall pay the applicable portion
of the Payoff Amount pursuant to the terms of the Payoff Letters. If requested
by Sellers or Owner, Buyer shall wire a portion of the Closing Cash directly to
the applicable lenders to pay the Payoff Amount on Sellers’ behalf.
Section 4.1    Cooperation after Closing. Each party and its subsidiaries and
affiliates agrees to cooperate with the other parties and their subsidiaries and
affiliates as necessary to permit timely responses to any audits or other
similar requests for information or records not otherwise addressed above.
Without limiting the generality of the foregoing, Buyer and NHC agree to timely
assist Sellers with respect to payor repayment obligations, if any, including
without limitation by providing staffing assistance and access to records as
reasonably requested.
Section 4.14    Transition Period. At Closing, Sellers and Buyer, and/or Buyer’s
designee shall enter into the Transition Services Agreement, attached and
incorporated as Exhibit G, until the first to occur of: (i) the date selected by
Buyers, at Buyers’ discretion, following the date on which Buyer and/or its
designee, as applicable, is a participating provider in the Medicare program and
is credentialed with certain commercial payors (as specified in the Transition
Services Agreement) and has received its respective provider numbers; or (ii)
one hundred twenty (120) days following the Closing Date.
ARTICLE V    

CONDITIONS TO CLOSING
Section 5.1    Conditions to Obligations of the Parties. The obligations of the
Parties to consummate the purchase and sale of the Purchased Assets are subject
to the satisfaction or waiver as of the Closing of each of the following
conditions:No rulemaking authority or court has issued any law, regulation or
order that has the effect of making such transaction illegal or otherwise
restraining or prohibiting such transaction.
(a)    No claim or proceeding contesting or seeking to adversely affect such
transaction is pending or threatened.
(b)    Any applicable waiting period under any law or regulation applicable to
such transaction has expired or terminated.
Section 5.2    Conditions to Obligations of Sellers and Owner. The obligations
of Sellers and Owner to consummate the purchase and sale of the Purchased Assets
are subject to the


21



--------------------------------------------------------------------------------





satisfaction by Buyer and NHC, or waiver by Sellers and Owner, as of the
Closing, of each of the following conditions:The representations of Buyer and
NHC contained in Article III are true and correct in all material respects
(except for those qualified by materiality, which are true and correct in all
respects) as of the Closing (other than such representations as are expressly
made as of another date).
(a)    Buyer has made the deliveries required by Sections 1.6(b).
(b)    Buyer and NHC have complied in all material respects with each of their
covenants and undertakings under this Agreement as of the Closing.
Section 5.3    Conditions to Obligations of Buyer and NHC. The obligations of
Buyer and NHC to consummate the purchase and sale of the Purchased Assets is
subject to the satisfaction by Sellers and Owner, or waiver by Buyer and NHC, as
of the Closing, of each of the following conditions:
(a)    The representations of Sellers and Owner contained in Article II are true
and correct in all material respects (except for those qualified by materiality,
which are true and correct in all respects) as of the Closing (other than such
representations as are expressly made as of another date).
(b)    Sellers and Owner have made the deliveries required by Section 1.6(a).
(c)    Sellers and Owner have complied in all material respects with each of
their respective covenants and undertakings under this Agreement as of the
Closing.
ARTICLE VI    

PURCHASE PRICE HOLDBACK CASH
Section 6.1    Holdback Cash. On the Closing Date, the Holdback Cash shall be
retained by Buyer as security for Post-Closing Adjustment pursuant to Section
1.1(c)(ii) and for the payment of any and all claims by Buyer against Sellers
and Owner pursuant to Section 7.2. Distribution of Holdback Cash. On the
12-month anniversary of the Closing Date, fifty percent (50%) of the Holdback
Cash, less the amount of any Loss for which reductions have been made out of the
Holdback Cash as of such date, or for which there are indemnification claims
then pending, shall be paid to Sellers. The remainder of the Holdback Cash, less
the amount of any Loss for which reductions have been made out of the Holdback
Cash as of such date, or for which there are indemnification claims then
pending, shall be paid to Sellers on the 24-month anniversary of the Closing
Date. Buyer shall be permitted to deduct the amount of any Loss that is agreed
or resolved in accordance with the terms of this Agreement out of the Holdback
Cash. Promptly following the resolution of any indemnification claims then
pending, any amount of the Holdback Cash not payable to Buyer based on the
resolution of a particular claim that was previously retained shall be paid to
Seller.


22



--------------------------------------------------------------------------------





Section 6.2    Loss and Indemnitees Defined. For the purposes of this Article
VII:“Loss” means any liability, loss, cost, or injury, that results from any
claim or proceeding;
(a)    “Buyer Indemnitees” means NHC, Buyer and any present or future officer,
director, manager, employee, Affiliate, direct or indirect subsidiary, equity
holder or agent of NHC or Buyer; and
(b)    “Seller Indemnitees” means Owner, Sellers and any present or future
officer, director, manager, employee, Affiliate, direct or indirect subsidiary,
equity holder or agent of Sellers.
Section 6.3    Indemnification by Sellers. Sellers and Owner shall, jointly and
severally, indemnify, defend and hold harmless each Buyer Indemnitee from and
against any Losses incurred by any Buyer Indemnitee that arise out of, relate to
or result from:any Excluded Assets or Retained Liabilities;
(a)    any breach of the representations in Article II; and
(b)    any breach by Sellers or Owner of their respective covenants in this
Agreement.
Section 6.4    Indemnification by Buyer and NHC. Buyer and NHC shall, jointly
and severally, indemnify, defend and hold harmless each Seller Indemnitee from
and against any Losses incurred by any Seller Indemnitee that arise out of,
relate to or result from:
(a)    any Assumed Liabilities;
(b)    any breach of the representations in Article III;
(c)    the ownership of the Purchased Assets and the operation of the Business
after the Closing; provided, however, that such Losses do not arise out of,
relate to or result from an indemnifiable matter pursuant to Section 7.2;
(d)    any breach by Buyer or NHC of their respective covenants in this
Agreement; and
(e)    any liability asserted against a Seller Indemnitee under the terms of any
of the Clinic Leases (as each may be renewed, extended, modified, or amended by
the parties thereto) arising after, or accruing for any period of time after,
the Closing.
Section 6.5    Procedures for Indemnification.
(a)    A Party seeking indemnification pursuant to Section 7.2 or Section 7.3
(the “Indemnified Party”) shall provide prompt written notice to the Party
required to provide indemnification under Section 7.2 or Section 7.3 (the
“Indemnifying Party”) of any event, claim or proceeding carried out by a third
party (“Third Party Claim”) for which the Indemnified Party is entitled to
indemnification under this Article VII. The Indemnifying Party will have the
right to direct, through counsel of its choice, the defense or settlement of any
Third Party Claim at its own


23



--------------------------------------------------------------------------------





expense. The Indemnified Party may participate in such defense at its own
expense. The Indemnified Party will promptly provide the Indemnifying Party with
reasonable access to the Indemnified Party’s records and personnel relating to
any Third Party Claim during normal business hours and will otherwise cooperate
with the Indemnifying Party in the defense or settlement of a Third Party Claim.
The Indemnifying Party will reimburse the Indemnified Party for all of its
reasonable out of pocket costs related to a Third Party Claim.
(b)    The Indemnified Party will not pay, or permit to be paid, any part of any
Loss arising from a Third Party Claim, unless the Indemnifying Party consents in
writing to such payment (which consent will not be unreasonably withheld or
delayed) or unless a final judgment from which no appeal may be taken by or on
behalf of the Indemnified Party is entered against the Indemnified Party for
such Loss. No Third Party Claim may be settled by the Indemnifying Party without
the written consent of the Indemnified Party, which consent will not be
unreasonably withheld or delayed, unless the judgment or proposed settlement
involves only the payment of money damages and does not seek to impose equitable
relief.
(c)    If the Indemnifying Party fails to defend a Third Party Claim or
withdraws from defending such a claim, then the Indemnified Party will have the
right to undertake the defense or settlement of the applicable Third Party Claim
and seek reimbursement under this Agreement. If the Indemnified Party assumes
the defense of a Third Party Claim pursuant to this Section 8.4 and proposes to
settle such claim prior to a final judgment or to not pursue an appeal, then the
Indemnified Party will give the Indemnifying Party prompt written notice and the
Indemnifying Party will have the right to participate in the settlement or
assume or reassume the defense of such Third Party Claim at the sole cost and
expense of the Indemnifying Party.
Section 6.6    Survival of Limitation. All representations made by each Party to
this Agreement shall survive the Closing Date for a period of 2 years, except
for:
(i)    the representations in Section 2.8 shall survive until the expiration of
the applicable statute of limitations; and
(ii)    the representations in Section 2.1, Section 2.2, Section 2.3(a-c), and
the first two sentences of Section 2.4, which shall survive indefinitely (the
“Fundamental Representations”).
(b)    The covenants of each Party in this Agreement shall survive for the
relevant statute of limitations period, unless a different period is expressly
provided for in this Agreement.
(c)    Any claim for indemnification under Section 7.2 or Section 7.3 must be
asserted within the applicable survival period set forth in this Section 7.5.
Any claim asserted in writing prior to the expiration of the applicable survival
period shall survive until such claim is resolved and payment, if any is owed,
is made.
Section 6.7    Limitations on Indemnification and Payment of Damages.


24



--------------------------------------------------------------------------------





(a)    Sellers and Owner shall not be liable under Section 7.2(b) until the
aggregate amount of indemnification claims made by the Buyer Indemnitees exceeds
One Hundred Thousand Dollars ($100,000) and, in such event, Sellers and Owner,
jointly and severally, shall be required to pay the amount of all such Losses
only in excess of such amounts.
(b)    The aggregate payments made by Sellers and Owner in satisfaction of
claims of the Buyer Indemnitees for indemnity pursuant to Section 7.2(b) shall
not exceed an amount equal to triple the Holdback Cash as defined at Section
1.1(a)(iii).
(c)    Notwithstanding the foregoing, the limitations set forth in Sections
7.6(a) and (b) shall not apply to Losses arising out of, relating to, or
resulting from any Excluded Assets or Retained Liabilities, fraud, and breaches
of the Fundamental Representations; provided, however, if claims by the Buyer
Indemnitees for indemnity pursuant to Section 7.2(b) include claims arising from
breaches of the Fundamental Representations, the aggregate payments made by
Sellers and Owner in satisfaction of claims of the Buyer Indemnitees for
indemnity pursuant to Section 7.2(b), including for claims arising from breaches
of other representations in Article II, shall not exceed the Purchase Price.
(d)    The calculation of any Loss pursuant to this Article VII shall be reduced
by any insurance proceeds received by the Indemnified Party but shall not be
reduced for any Tax benefits realized or not by an Indemnified Party from such
Loss.
(e)    Subject to Sellers’ and Owner’s prior written consent, Buyer shall offset
any amount to which it is entitled under this Article VII first against the
principal amount of the Note and then against the Holdback Cash before seeking
any amounts directly from Sellers or Owner.
(f)    The indemnification provided in this Article VII shall be the sole and
exclusive remedy after the Closing for breaches of this Agreement, except for
those provisions for which this Agreement provides that an equitable remedy may
be sought and in the case of willful breach, fraud, or intentional
misrepresentation.
Section 6.8    Characterization of Indemnification Payments. Unless otherwise
required by law, all payments made pursuant to this Article VII shall be treated
for all Tax purposes as adjustments to the Purchase Price. To the extent any
such payment is not treated as a non-taxable adjustment to the Purchase Price by
any taxing authority, Sellers or Buyer (as applicable) shall make such payment
on an after-Tax basis so that the amount of any such payment is increased to
adjust for any Taxes imposed on Buyer or Sellers (as applicable) as a result of
receiving such payment.Express Negligence Rule. THE INDEMNIFICATION AND
ASSUMPTION PROVISIONS PROVIDED FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY
NEGOTIATED IN EVERY DETAIL, ARE INTENDED TO BE GIVEN FULL AND LITERAL EFFECT,
AND SHALL BE APPLICABLE WHETHER OR NOT THE LIABILITIES, OBLIGATIONS, CLAIMS,
JUDGMENTS, LOSSES, COSTS, EXPENSES OR DAMAGES IN QUESTION ARISE OR AROSE SOLELY
OR IN PART FROM THE GROSS, ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY, OR OTHER FAULT OF ANY INDEMNIFIED PARTY. THE PARTIES ACKNOWLEDGE THAT
THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND CONSTITUTES


25



--------------------------------------------------------------------------------





CONSPICUOUS NOTICE. NOTICE IN THIS CONSPICUOUS NOTICE IS NOT INTENDED TO PROVIDE
OR ALTER THE RIGHTS AND OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE SPECIFIED
ELSEWHERE IN THIS AGREEMENT.
ARTICLE VII    

TERMINATION
Section 7.1    Termination. This Agreement may be terminated:by either Sellers
and Owner, on the one hand, or Buyer and NHC, on the other hand, in writing,
after January 31, 2017, if the Closing has not occurred; provided, that, as of
such date the terminating Party is not in default under this Agreement;
(a)    by either Buyer and NHC, on the one hand, or Sellers and Owner, on the
other hand, in writing, if there is instituted or threatened any action by any
rulemaking authority or court, or there is in effect any order of any rulemaking
authority or court, that seeks to prohibit or limit Buyer from exercising all
material rights and privileges of its ownership of the Purchased Assets;
provided, that, Buyer and Sellers shall have used their reasonable best efforts
to have any such action or order lifted and the same shall not have been lifted
within 30 days after entry; or
(b)    by either Buyer and NHC, on the one hand, or Sellers and Owner, on the
other hand, in writing, if the other Parties are not able to comply with the
conditions to the Closing; provided, that the defaulting Parties shall have a
period of 10 days following written notice from the non-defaulting Parties to
cure any breach of this Agreement.
Section 7.2    Effect of Termination. In the event of termination in accordance
with Section 8.1, this Agreement will become void and there will be no liability
on the part of any Party or their respective directors, managers, officers,
equity holders or agents, except as provided in Section 9.1 and except that any
such termination shall be without prejudice to the rights of any Party arising
out of the breach by any other Party of any representation or covenant contained
in this Agreement or due such other Party’s failure or refusal to close without
justification under this Agreement.


26



--------------------------------------------------------------------------------





Section 7.3    
ARTICLE VIII    

GENERAL PROVISIONS
Section 8.1    Expenses. All costs incurred in connection with the Transaction
Documents and the Transactions shall be paid by the Party incurring such costs,
whether or not the Closing has occurred. Sellers shall pay all costs related to
transfer, stamp, sales, use or other similar Taxes or costs payable in
connection with the sale of the Purchased Assets.Notices. All communications
under this Agreement will be in writing and will be given or made (and will be
deemed to have been duly given or made upon receipt) by delivery in person, by
courier service, by facsimile or by registered or certified mail (postage
prepaid, return receipt requested) to the parties at the following addresses (or
at such other address for a party as will be specified by like notice):
Sellers:


Carlos R. Hamilton III, M.D.
4690 Sweetwater Blvd., Ste. 200
Sugarland, Texas 77479


with a copy to (which shall not constitute notice to Sellers):
 
Gray Reed & McGraw, L.L.P.
1300 Post Oak Blvd., Ste 2000
Houston, Texas 77056
Attn: Sofia Adrogue
 
Buyer or NHC:
 
Nobilis Health Corp.
11700 Katy Freeway Ste. 300
Houston, Texas 77079
Fax No.: (281) 840-5190
Attn: General Counsel
 
 




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective duly authorized
representatives.
 
BUYER:
 
 
 
Northstar Healthcare Acquisitions, L.L.C.


By: _________________________________
       Harry Fleming, Chief Executive Officer
 
 
 
NHC:
 
 
 
Nobilis Health Corp.


By: _________________________________
        Harry Fleming, Chief Executive Officer



 
SELLERS:
 
 
 
Carlos R. Hamilton, III, M.D., P.A.
 
 
 
By: _________________________________
 
Carlos R. Hamilton III, M.D., Director
 
 
 
 
 
Hamilton Physician Services, LLC
 
 
 
By: _________________________________
 
Carlos R. Hamilton III, M.D., Manager
 
 
 
 
 
OWNER:
 
 
 
____________________________________
 
Carlos R. Hamilton III, M.D.
 
 






EXHIBIT A
Form of Convertible Note
(See Attached)



EXHIBIT B
Form of Bill of Sale, Assignment and Assumption
(See Attached)



EXHIBIT C
Physician Employment & Medical Director Agreement
(See Attached)



EXHIBIT D
Form of Intellectual Property License
Intentionally Omitted

EXHIBIT E-1
Form of Sellers’ Closing Certificate





EXHIBIT E-2
Form of Owner’s Closing Certificate





EXHIBIT F

Form of Buyer’s Closing Certificate














27



--------------------------------------------------------------------------------






EXHIBIT G

Transition Services Agreement




























Exhibit G to Asset Purchase Agreement



